            Case 1:18-cv-05427-JSR Document 144 Filed 04/24/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X:
                                                          :
 SIMO HOLDINGS INC.,                                      :
                                                          :
                   Plaintiff,                             : No. 1:18-cv-05427 (JSR)
                                                          :
          -against-                                       :
                                                          :
 HONG KONG UCLOUDLINK NETWORK :
 TECHNOLOGY LIMITED and                                   :
 UCLOUDLINK (AMERICA), LTD.,                              :
                                                          :
                   Defendants.                            X
 --------------------------------------------------------

         DEFENDANTS HONG KONG UCLOUDLINK NETWORK TECHNOLOGY
                LIMITED AND UCLOUDLINK (AMERICA), LTD.’S
                      NOTICE OF MOTIONS IN LIMINE

          PLEASE TAKE NOTICE that, pursuant to Rule 9 of the Individual Rules of Practice of

 Hon. Jed. S. Rakoff, Defendants Hong Kong uCloudlink Network Technology Limited and

 uCloudlink (America), Ltd. (“uCloudlink”) move this Court for an order precluding testimony

 and evidence at trial as outlined in its accompanying Memorandum.

          In support of this Motion, uCloudlink shall rely upon this Notice of Motion, the

 Memorandum of Law in Support of its Motions In Limine, and the Declaration of Bradford A.

 Cangro, with its exhibits.

          Pursuant to this Court’s Individual Rules and Practices, the briefing schedule was as

 follows:

 uCloudlink’s Motions In Limine:                 April 17, 2019

 Opposition Papers:                              April 24, 2019

          The final pre-trial conference is set to take place on April 24, 2019 at 4:15 p.m. The trial

 is set for May 1, 2019.


DB1/ 103677259.1
           Case 1:18-cv-05427-JSR Document 144 Filed 04/24/19 Page 2 of 2




  Date: April 24, 2019                    /s/ Bradford A. Cangro
                                          Robert Busby (admitted pro hac vice)
                                          robert.busby@morganlewis.com
                                          Bradford A. Cangro (admitted pro hac vice)
                                          bradford.cangro@morganlewis.com
                                          Morgan, Lewis & Bockius LLP
                                          1111 Pennsylvania Avenue, NW
                                          Washington, DC 20004
                                          +1.202.739.3000
                                          +1.202.739.3001

                                          Jason C. White (admitted pro hac vice)
                                          jason.white@morganlewis.com
                                          Nicholas A. Restauri (admitted pro hac vice)
                                          nicholas.restauri@morganlewis.com
                                          Karon N. Fowler (admitted pro hac vice)
                                          karon.fowler@morganlewis.com|
                                          Morgan, Lewis & Bockius LLP
                                          77 West Wacker Drive, Fifth Floor
                                          Chicago, IL 60601
                                          +1.312.324.1000
                                          +1.312.324.1001

                                          Shaobin Zhu
                                          shaobin.zhu@morganlewis.com
                                          Morgan, Lewis & Bockius LLP
                                          1400 Page Mill Road
                                          Palo Alto, CA 94304
                                          +1 650.843.4000
                                          +1 650.843.4001

                                          Michael E. Tracht
                                          michael.tracht@morganlewis.com
                                          Morgan, Lewis & Bockius LLP
                                          101 Park Avenue
                                          New York, NY 10178
                                          +1.212.309.6000
                                          +1.212.309.6001

                                          Attorneys for Defendants Hong Kong
                                          uCloudlink Network Technology Limited
                                          and Ucloudlink (America), Ltd.




DB1/ 103677259.1
